 In the Matter of TIDE WATER ASSOCIATED OIL COMPANY (HARTFORD ANDWETHERSFIELD,CONN.,TERMINALS)andOIL WORKERSINTERNATIONALUNION (C. I. 0.)Case No. R--5161.-Decided May 5,1943Mr. Mathew F. McCue,of New York City, for the Company.Mr. James J. Lawler,of New Britain, Conn., for the union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Oil Workers International Union(C. I. 0), herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofTide Water Associated Oil Company, Hartford, Connecticut, hereincalledthe Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at Hartford, Connecticut, on April13, 1943.The Company and the Union Appeared and participated.-All parties were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The TrialExaminer'srulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Union, on April21, 1943, and the Company, on April 26, 1943, filed briefs which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTideWater Associated Oil Company is nationally engaged in theproduction, distribution, and sale of petroleum and related products.'International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, Local559 (AFL),also served with notice of hearing,did not appear49 N. L. R. B., No. 62.467531647-43-vol 49-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's total sales annually are in excess of $150,000,000.TheHartford and Wethersfield Terminals of the Company's Eastern SalesDivision, are the only plants of the Company involved in the presentproceeding.The Hartford and Wethersfield District of the Company's opera-tions embraces Hartford County, Connecticut, and parts of Tolland,Windham, Litchfield, Middlesex and New Haven Counties, Connecti-cut, and parts of Hampden and Franklin Counties, Massachusetts.During the calendar year 1942, the Hartford and Wethersfield Districtsold in excess of 19,000,000 gallons of petroleum products, valued inexcess of $2,000,000, all of which was received within the district from,points outside Connecticut and Massachusetts.II. _THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith, the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 8, 1943, the Union, claiming to represent amajority of the Company's employees in an appropriate bargainingunit, asked the Company for a bargaining conference.On or aboutFebruary 24, 1943, the Company requested that the Union obtain thecertification of the Board.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in the unit herein found appropriatefor bargaining.zWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tion'sAct.IV.THE APPROPRIATE UNITThe Company and the Union agree that truck drivers, mechanics,and clerical employees of the Company at the Hartford and Wethers-field Terminals, including tank truck salesmen, rack truck drivers,pump mechanics, truck mechanics, guards, stenographers, plant clerks,and telephone operators, should be included in the bargaining unitand that the plant operators, salesmen, executives, and supervisory'The Union submitted to the Regional Director 19 authorizationcards, all of whichbear dates in February 1943 and apparently genuine signaturesof employees on the Com-pany's pay roll of March 4, 1943.There are approximately31 employees in the appro-priate unit. TIDEWATEE ASSOCIATED OIL COMPANY469employees should be excluded therefrom.The Unionwould include,and the Company exclude, yardforemen.3The plant operator has charge of three plants at Wethersfield, Hart-ford, and Springfield,4 respectively, all of which lie in the Hartfordand Wethersfield District' of the Company's operations.At the Wethersfield plant, the Company has ,two yard foremen,James Gilligan 6 and Francis Stephens.Gilligan, the seniorforeman,is in charge of the plant in the absence of the plant operator.Gilliganchecks gauges in gasoline trucks before they leave the yard, takesstock, reports deficiencies to the plant operator, loads anddispatchestrucks, and is generally responsible for the good physicalconditionof the yard.He receives orders by telephone directly from the Com-pany's customers and adjusts the drivers' delivery routes accordingly.He investigatesthe complaints of customers and reports them to the-plant operator.He does not discipline other yard employees, but re-ports their offenses to the plant operator.He checks the drivers' timeand is responsible for keeping the drivers occupied. In the absenceof regular trucking work, he assigns drivers at his discretionto dutiesabout the yard, such as cleaning, minor repairs, and stock work.Stephens, the junior foreman at the plant, is in direct charge of thereceipt of fuel oil from barges and its delivery to the Company's cus-tomers by truck.He has similar duties to those of Gilligan and onGilligan's free day, and in his absence from the plant, is in charge ofthe yard.Gilligan and Stephens share an office where they spend avery considerable amount of their time on written reports.At the Hartford plant, the Company employs a yard foreman,two pump mechanics, and two rack truck drivers.When the plantoperator is not at the Hartford plant, which amounts to about 90percent of the time, the yard foreman is the supervisory employee incharge of the plant.His regular dutiesare similarto-the duties ofthe yard foremen at the Wethersfield plant.The three yard foremen are salaried employees and are not paidfor overtime work.Other employees are hourly paid.Their oppor-tunities to earn time and one-half pay for overtime work depend to aconsiderable extent upon the discretion of the yard foremen, whodirect its performance.Employees at other similar plants of the3 The Union calls the employees in dispute"yard pushers."The Company's term is"yard foremen,"and the employees are so listed on the Company's pay roll4The plant at Springfield is,a bulk plant and deliveries for Springfield aie made fromtheWethersfield plantEmployees at the Springfield plant are not concerned in thisproceeding.5This district,as noted in Section I above,includes the Company's operations in Hart-ford County,Connecticut,and parts of Tolland, Windham,Litchfield, Middlesex,and NewHaven Counties,Connecticut,and parts of Hampden and Franklin Counties, Massachusetts.°Gilligan, a driver, was recently promoted to the position of yard foreman on the rec-ommendationof the ietnuig lard foreman 470DECISIONS-OF NATIONAL LABOR RELATIONS BOARDCompany are, covered by bargaining agreements from which yardforemen are excluded.Although yard foremen do a considerableamount of physical work, it clearly appears that they are in directcharge of the drivers and mechanics who comprise the majority ofthe employees who the parties agree should be included in the bar-gaining unit.Under these circumstances, we shall exclude yard fore-men therefrom.'The, Company and the Union would include guards in the bargain-ing unit.The Company employs two guards at the Wethersfield plant.Guards wear the Company's uniform.At the time of the hearingthey % ere not armed, but they are shortly to be deputized and broughtunder military control as auxiliary police.Since the guards are es-sentially plant-protection employees rather than watchmen, we shallexclude them from the bargaining unitsWe find that all truck drivers, mechanics, and clerical employeesof the Company at the Hartford and Wethersfield Terminals, includ-ing tank truck salesmen, rack truck drivers, pump mechanics, truckmechanics, stenographers, plant clerks, and telephone operators, ex-cluding the plant operator, salesmen, executives, guards, yard foremen,and other supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b)',of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all' em-ployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tide Water As-Cf.Matter of Western Union Telegraph CompanyandAmerican Federation of Labor,Commercial Telegraphers Union,30 N.L. R. B. 1169;Matter of J. S. Frazer,an individualdoing business under the name of Frazer Mining CompanyandDistrict 50, United MineWorkers of America,45 N. L. R. B. 318.8 Cf..Matter of The Kay and Ess CompanyandGas, Coke and Chemical InternationalUnion,C. 10.; 48 N. L. R. B.,1386;Matter of U. S. Electrical Motors, IreandUnitedElectrical,Radio & Machine Workers of America, Local 1.21, C. 1.0.,45 N L R B. 298 TIDE WATER ASSOCIATED OIL COMPANY471sociated Oil Company,Hartford, Connecticut,an election by secretballot shall be conducted as early as possible,but not later than thirty(30)days from the date of this Direction,under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board,; andsubject to—Article III, Section 10, of said Rules and Regulations,among all employees of the Company within the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves inperson at the polls,but excluding employee's who have since quit orbeen discharged for cause,to determine whether or not they desire tobe representedby Oil WorkersInternational Union(C. 1.'0 .), forthe purposes of collective bargaining.. I I